To compel respondent to set aside a judgment of non-suit, submitted to by plaintiff in ejectment, upon the trial of a suggestion of claim for damages, under How. Stat., Sec. 7830.
Denied February 20, 1890.
Held, that on vacation of a judgment in ejectment, in favor of the plaintiff, his suggestion of a claim for damages made and filed under How. Stat., Sec. 7830, dies with that judgment, and *689that the judgment referred to in said section, which provides for the filing by plaintiff in ejectment of a suggestion of a claim for damages, is the final judgment in the cause, which does not relate back to any other judgment recovered by the plaintiff.